          Case 4:20-cv-01455-DPM Document 3 Filed 12/17/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

JOHNNIE A. HALL                                                  PLAINTIFF

v.                            No. 4:20-cv-1455-DPM

VA HOSPITAL, Little Rock                                     DEFENDANT

                                   ORDER
     1.      Hall's application to proceed in forma pauperis, Doc. 1, is
granted. He has little income and no assets.
     2.      The      Court      must      screen      Hall's     complaint.
28 U.S.C. § 1915(e)(2). Hall had surgery in August 2020 at the VA
Hospital.       He    reports    poor   communication      and    unforeseen
complications that may require a second surgery.                As the Court
understands his complaint, Hall is making a medical malpractice claim
under the Federal Tort Claims Act, 28 U.S.C. § 1346(b), § 2671 et seq.,
against the Veterans Administration, which operates the Hospital. He
must file an administrative claim, and get a decision on that claim,
before filing a lawsuit.      28 U.S.C. § 2675(a). Hall's complaint will
therefore be dismissed without prejudice so he can pursue his
administrative remedies.
 Case 4:20-cv-01455-DPM Document 3 Filed 12/17/20 Page 2 of 2



So Ordered.


                            D.P. Marshall Jr. V
                            United States District Judge




                             -2-
